DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 11/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/18/2020 is fully withdrawn. Claims 12-18, directed to a sample separation device is no longer withdrawn from consideration because the claims include the same limitations as allowable claim 1, as outlined in the reasons for allowance below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with David Gloekler on 06/29/2021. 

The application has been amended as follows: 
Please rejoin claims 12-18.
Please amend claim 12, at line 7 to remove the period after “immobilizing agent[[.]]” and replace with a semicolon such that the limitation recites “to produce an immobilized immobilizing agent[[.]];”.  

Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “at least partly immobilizing the fluidic sample by an immobilizing agent inhibiting spatial broadening of the fluidic sample, by triggering an immobilizing phase transition of the immobilizing agent to produce an immobilized immobilizing agent, wherein the surrounding medium surrounds the fluidic sample and the immobilized immobilizing agent, and the immobilized immobilizing agent separates the fluidic sample from the surrounding medium and inhibits analytical separation of the fluidic sample” of instant claim 1, and 
The closest prior art of record is considered to be Santiago et al. (US 2014/0014515 A1) and Baroud et al. (US 2020/0038867 A1, prior art under 102(a)(2)). 
Santiago teaches method of handling a sample including an analyte in an isotachophoresis assay device [abstract]), the method comprising: at least partially immobilizing a fluidic sample by an immobilizing agent wherein the sample is at least partially immobilized by interacting with a gel region [Para. 0069-0073; Figs. 4A-4D]. Santiago teaches wherein there is a “fluidic sample” with analyte 422, a “surrounding medium” TE mixture, and a “immobilizing agent” polymer gel 412”. Applicant argues in the Remarks on Pgs. 16-17 that:
Santiago teaches focusing the entire sample into a single ITP peak and then forcing the sample peak to migrate through the polymer gel 412, thereby separating the sample peaks into bands 432 of differently sized analytes due to the different speeds at which the differently sized analytes migrate through the polymer gel 412. Thus, in the polymer gel 412, the sample peak becomes dispersed over time as it migrates through the polymer gel 412. Sample dispersion cannot be equated to sample focusing. In particular, a polymer gel 412 causing analytical separation is the opposite of an "immobilized immobilizing agent . . . inhibit[ing] analytical separation" as recited in claim 1.

and that,

and the immobilized immobilizing agent, and the immobilized immobilizing agent separates the fluidic sample from the surrounding medium and inhibits analytical separation of the fluidic sample" (emphasis added), as recited in claim 1.

These arguments are convincing. The instant claims now recite wherein “the immobilized immobilizing agent separates the fluidic sample from the surrounding medium and inhibits analytical separation of the fluidic sample”. The purpose of the instantly claimed “immobilizing agent” is to prevent separation of the sample such that the sample remains focused until the sample is released from the immobilizing agent. This feature is not taught by Santiago and is the opposite of what is taught by Santiago. Santiago teaches wherein the sample is focused when not exposed to the polymer gel and then is separated once the sample analytes are exposed to the polymer gel. There is no teaching, suggestion or motivation for why or how one would modify Santiago to read upon the amended claims.
Baroud teaches an immobilizing compound that surrounds a fluidic sample. Baroud teaches the method for encapsulating at least one first microdrop and at least one second microdrop wherein one of the microdrops comprises a gellable medium and the other comprises a plurality of cells [Para. 0199]. The method further includes fusing the first and second microdrops and gelling the gellable medium such that the plurality of cells in one of the microdrops “fluidic sample” is encapsulated by the second microdrop gellable medium “immobilizing agent” [Para. 0199-0203]. However, Braoud is drawn to a generic method of encapsulating cells and is not directed to a separation device at all. Baroud therefore fails to teach a sample separation device or a “surrounding medium” at all and thus fails to teach “wherein the surrounding medium 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 3 and 5 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohashi (US 2013/0043150 A1) teaches a method wherein Curran et al. (US 2016/0102341 A1) disclose a method of isolating biomolecules wherein the biomolecules are trapped using a magnet but no immobilizing phase transition occurs and the immobilized biomolecules are not separated from the separation medium during immobilization. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JOSHUA L ALLEN/Examiner, Art Unit 1795